Opinion by
President Judge Crumlish, Jr.,
The Unemployment Compensation Board of Review affirmed a referee who denied benefits to Duane K. Ritter (Ritter). We affirm.
*586Bitter embarked, with Ms fifteen-year oM son, on a trip to Texas to find what he called a “good job.” After one week’s work as a gas pumper,1 he quit and returned to PennsylvaMa. He was dissatisfied with the pay and living conditions.2
The Board concluded that Bitter had “voluntarily quit” and was not entitled to benefits under Section 402(b).3 Bitter contends that he had cause of a necessitous and compelling nature for his quit. The claimant bears the burden to prove such an assertion. Taylor v. Unemployment Compensation Board of Review, 474 Pa. 351, 378 A.2d 829 (1977). Bitter not having prevailed below, our ¡scope of review is limited to determining whether there was a capricious disregard of competent evidence or an error of law in the holding. Michelcavage v. Unemployment Compensation Board of Review, 60 Pa. Commonwealth Ct. 424, 431 A.2d 1153 (1981). We find no capricious disregard of competent evidence, and the Board’s legal conclusion is consistent with this Court’s previous holdings that discontentment with wages, hours and working conditions is not an adequate cause for terminating one’s employment so as to justify an award of unemployment com*587pensation. benefits. See, e.g., Martelli v. Unemployment Compensation Board of Review, 62 Pa. Commonwealth Ct. 137, 435 A.2d 303 (1981).
Affirmed.
Order
The Unemployment Compensation Board of Review decision, No. B-196871 dated July 7,1981, is hereby affirmed.

 Ritter arrived in Rockwell, Texas, where lie stopped and took tlie first job (available to him as a gas pump attendant for Rockwell 76 Auto Plaza.


 Ritter was being paid at the rate of $3.45 per hour. Having just arrived in Texas, and having brought inadequate funds, he lived with his son in their oar for the one-week period.


 Section 402(b) reads, in pertinent part, as follows:
An employe shall be ineligible for compensation for any week—
(b) In which his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature. . . .
Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b).